Exhibit 99.1 Investor Contact: Hayden Communications, Inc. Jeff Stanlis, VP of Communications (602) 476-1821 jeff@haydenir.com Press Release For Immediate Release NewCardio Restructures 2007 Financing, Receives $2.8 Million Additional Cash and Improves Capital Structure Agreement with Largest Shareholders and Initial Investors Results in Early Warrant Exercise of $2.8 Million, Lock-up Agreement and Elimination of Preferences Vision Capital’s Director of Healthcare Investing, Jess Jones, MD, to Join NewCardio’s Board of Directors SANTA CLARA, CA. (December 3, 2008) – PR Newswire – NewCardio, Inc., (OTC BB: NWCI) a cardiac diagnostic and services company, today announced that it has completed a restructure of the going-forward terms of its December 27, 2007 financing. As a result of this agreement, the investors in the transaction have exercised a portion of their existing warrants, adding $2.8 million in cash to NewCardio’s balance sheet.This will extend the Company’s cash reserves to past the expected revenue ramp, based on current and projected cash burns. The agreement also results in a simplified capital structure that includes a restriction on transfer of certain of the Company’s securities held by those investors that can extend through September 30, 2009. Key terms of the agreement: · The initial investors, affiliates of Vision Capital Advisors, and Platinum Partners have agreed to an early exercise of a portion of their warrants, adding $2.8 million to NewCardio’s cash reserves. · NewCardio’s balance sheet strengthened by resulting reclassification of investment from debt and Preferred Shares to equity under US GAAP. The September 30, 2007 warrant liability of $21.7 million in liabilities and $2.0 million in Preferred Shares Subject to Redemption will now be classified in Equity. · The cash from the warrant exercise and the above reclassifications, in aggregate, resulted in a net increase to equity on the Company’s balance sheet of $26.5 million. · The investors agreed to “lock up” certain of their securities for a period that can extend to September 30, 2009. This agreement removes all existing overhangs from the 2007 investment. · All preferences associated with the 2007 transaction, including anti-dilution protection and rights impacting management decisions, have been removed. The Company’s capital structure now contains only common stock, preferred “B” stock with no voting rights and the “A” warrants, which have a $1.14 strike price, expire in four years (12/27/12) and have been amended to remove preferences. The following pro forma balance sheet is based on historical financial statements giving the effect of the transaction as if occurred on September 30, 2008: NewCardio, Inc. Pro forma Balance Sheet September 30, 2008 (unaudited) As filed Pro forma Adjustments Pro forma ASSETS Current assets: Cash and investments $ 3,329,443 (1) $ 2,800,000 $ 6,129,443 Other current assets 29,329 - 29,329 Total current assets 3,358,772 2,800,000 6,158,772 Property and equipment 90,471 - 90,471 Other assets 12,600 - 12,600 Total assets $ 3,461,843 $ 2,800,000 $ 6,261,843 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities $ 1,024,023 $ - $ 1,024,023 Warrant liability 21,653,301 (1),(2) (21,653,301) - Total liabilities 22,677,324 (21,653,301) 1,024,023 Preferred shares subject to redemption 2,020,226 (3) (2,020,226) - Equity (21,235,707) (4) 26,473,527 5,237,820 Total liabilities and stockholders' equity $ 3,461,843 $ 2,800,000 $ 6,261,843 \ (1) To record receipt of cash for exercise of warrants (2) To adjust for the reclassification of remaining warrants to equity instruments (3) To Adjust for the cancellation of preferred shares subject to redemption and issuance of series B preferred stock (4) As described above Election of Jess Jones, MD as Director The Company’s Board of Directors has elected Jess Jones, MD, the Director of Healthcare Investing of Vision Capital Advisors, LLC the investment manager of its largest shareholder, to fill a vacancy on the Board. Branislav Vajdic, PhD, NewCardio’s Chief Executive Officer, commented, “This agreement enhances our cash position, and extends our cash reserves to past our expected revenue ramp. In addition, the agreement significantly simplifies our capital structure, removes significant overhang in the stock and eliminates the initial investors’ preferences that were in place. The restructuring demonstrates the confidence our initial investors have in NewCardio. We are pleased to have completed this favorable transaction and welcome Dr. Jones to our Board of Directors.” Dr. Jones spent the last two years at Vision Capital Advisorsanalyzing investment opportunities in the biotech, pharmaceutical, medical technology, and medical services fields.
